The commissioner's award turns on a difference between the striker whose unemployment begins with the stoppage of work as a result of the labor dispute and the striker whose unemployment had commenced a few days before the strike. Such a distinction opens up a wide field of speculation. It seems to me equally within the language of the statute and more in harmony with its professed purpose to hold that the unemployment status of a striker is suspended during a strike promoted by him and is restored if the termination of the dispute leaves him without employment.
   The appellant has no cause to complain of the award and his appeal is dismissed.